DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  	the specification does not discloses a “gradually increasing compression force.” 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
	 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MOMOZAWA KENJI (previously cited, JP 5278978 B2) (hereinafter referred to as ‘978) in view of Gjerde et al. (previously cited, US 2006/0124551) (hereinafter “Gjerde”) and Jimenez-Rios (previously cited, US 2014/0158695) (hereinafter “Jimenez-Rios”).
Regarding claims 1, ‘978 discloses a cryopreservation device for vitrification of a biological specimen (see ¶ [0021]-[0022]; FIGS. 1a-c of ‘978), said cryopreservation device comprising:	an elongated body having a first end forming a shoulder (main body (11); see ¶ [0033]-[0034]; see FIG. 1 of ‘978 reproduced below to show the claimed features);

    PNG
    media_image1.png
    584
    436
    media_image1.png
    Greyscale
	a boss having an exterior surface and extending from said first end of said elongated body (handle (13) extending from a first end (shoulder) of the main body (11); see ¶ [0036]-[0040]; FIGS. 1a-c of ‘978);	a specimen collection tip extending from said boss opposite said elongated body (solution removing material tip (15) arranged between main body (11) and handle (13); see ¶ [0033]-[0037]; FIGS. 1a-c of ‘978); and 	an elongated cap (20) configured for sealably enclosing said specimen collection tip (15) (sheath portion (20) enclosing tip (115); see ¶ [0033] and [0056]; FIG. 1c of  Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). As such, it would have been obvious to one of ordinary skill in the art to have made the interior surface of the frustoconical volume to define a frustoconical volume corresponding to said frustoconical boss and to have the claimed taper angles since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape. Further, one would have been motivated to have selected the claimed taper angles for the purpose of maintaining a fluid tight seal between the cap and the boss and to maintain the liquid nitrogen free of contact with the specimen within the cap. See MPEP 2144.04 IV. A.	Assuming arguendo that modified '978 does not disclose wherein the device comprises a uniform coefficient of thermal expansion. 	Jimenez-Rios discloses a closed system cryopreservation device for vitrification of biological specimens (see ¶ [0025]), said cryopreservation device comprising an elongated body (see FIG. 1: stem 60 ; ¶ [0024]), a frustoconical boss having an exterior surface and extending from a first end of said elongated body (sealing member/boss (52) having a frustoconical configuration and extending from the stem 60; see FIG. 1; ¶ [0024]), a specimen collection tip extending from said boss (see FIG. 1: distal tip (64) of the stem 60 (specimen collection tip) extending from the sealing member (52); ¶ [0030]), and an elongated cap for sealably enclosing said specimen collection tip (see FIG. 1: a container (4) comprising an elongated cap that encloses the stem (60) and distal lip (64); ¶ [0024]). Jimenez-Rios further discloses wherein said device comprises a uniform coefficient of thermal expansion (the container 4 and the closure 40 are preferably constructed of the same material so as to ensure the same thermal contraction 
Regarding claim 2, modified '978 further discloses at least one circumferential notch defined in one or more of said elongated body and said elongated cap  (see FIGS. 1a-c of '978).
Regarding claim 3, modified '978 further discloses wherein said body (11) comprises a long axis and a perpendicular cross-section shape, said perpendicular cross-section shape being one of circular, rectangular, triangular, and hexagonal (see ¶ [0037]; FIGS. 1a-c of '978).
Regarding claim 4, modified '978 further discloses wherein said body (11) comprises a first long axis and said shoulder has a first planar surface generally perpendicular to said first long axis (shoulder formed by main body (11); see FIGS 1a-b of '978).
Regarding claim 5, modified '978 further discloses wherein said elongated cap  (20) comprises a second long axis and a perpendicular cross-section shape, wherein said first end of said elongated cap comprises a second planar surface generally perpendicular to said second long axis such that said first planar surface of 
Regarding claim 6, modified '978 further discloses wherein said frustoconical boss and said elongated cap comprise the same material (i.e., the boss (13) and the elongated cap (20) are made of the same material having good thermal conductivity; see ¶ [0052] of  '978).
Regarding claim 7, modified '978 further discloses wherein said body (11) comprises a first long axis and said shoulder has a first planar surface generally perpendicular to said first long axis (shoulder formed by main body (11); see FIGS 1a-b of '978).
Regarding claim 8, modified '978 further discloses wherein said elongated cap  (20) comprises a second long axis and a perpendicular cross-section shape, wherein said first end of said elongated cap comprises a second planar surface generally perpendicular to said second long axis such that said first planar surface of said shoulder contacts with said second planar surface when said frustoconical boss and said specimen collection tip are fully inserted into said elongated cap (see, e.g., FIG. 1c of '978 which illustrates the planar surface of the elongated cap  engaging the shoulder of main body (11)).
Regarding claim 18, modified ‘978 further discloses wherein said specimen collection tip comprises a structure having a decreasing thickness along a length thereof (see, e.g., Fig. 3: structure of the tip 15a-b of ‘978).
Regarding claim 19,.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over MOMOZAWA KENJI (previously cited, JP 5278978 B2) (hereinafter referred to as ‘978) in view of Gjerde et al. (previously cited, US 2006/0124551) (hereinafter “Gjerde”).
Regarding claim 20, ‘978 device for storing a biological specimen, the device comprising:  	a component that includes a body having a first end forming a shoulder (main body (11); see ¶ [0033]-[0034]; see FIG. 1 of ‘978 reproduced below to show the claimed features), 

    PNG
    media_image1.png
    584
    436
    media_image1.png
    Greyscale
 	a boss having a first end connected to and extending from the first end of the body (handle (13) extending from a first end (shoulder) of the main body (11); see ¶ [0036]-[0040]; FIGS. 1a-c of ‘978), and a tip having a first end connected to and Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). As such, it would have been obvious to one of ordinary skill in the art to have made the interior surface of the frustoconical volume to define a frustoconical volume corresponding to said frustoconical boss and to have the claimed taper angles and a constant diameter of the second section of the chamber since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape. Further, one would have been motivated to have selected the claimed taper angles for the purpose of maintaining a fluid tight seal between the cap and the boss and to maintain the liquid nitrogen free of contact with the specimen within the cap. See MPEP 2144.04 IV. A. 	 The boss and interior surface of the elongated have frustoconical shape, as required in claim 1. Thus, since the structure of the frustoconical boss and elongated cap of modified ‘978 is the same as the instant frustoconical boss and elongated cap, the device of modified ‘978 meets the limitation of claim 19. That is, as the 
Regarding claim 21, modified ‘978 further discloses wherein when the tip and boss of the component are inserted in the chamber of the cap and the first end of the cap contacts the shoulder of the first end of the body, the frustoconical interior surface of the first section of the chamber and the frustoconical exterior surface of the boss provide a fluid tight seal (see ¶ [0037] of '978).
Regarding claim 22, modified ‘978 discloses wherein said boss and said elongated cap each comprises a material having a uniform and similar coefficient of thermal expansion such that said boss and said elongated cap  are configured to maintain said fluid tight seal between said boss and said elongated cap in the presence of temperature variations ('978 discloses in paragraphs [0034], [0039], [0052] and [0077] of the English-language translation that the elongated cap and the boss can be made of the same material; the material has characteristics of low temperature resistance, liquid nitrogen resistance and stretch resistance to change).
Regarding claim 23, modified ‘978 discloses wherein when the tip and boss of the component are fully inserted into the chamber and the first end of the cap contacts the shoulder of the first end of the body, the frustoconical interior surface of the first section of the chamber removably engages with the frustoconical exterior surface of the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over '978  in view of Gjerde and Jimenez-Rios as applied to claim 1 above, and further in view of Kader et al. (previously cited, US 2010/0151570) (hereinafter “Kader”).
Regarding claim 9, modified '978 discloses all of the limitations as previously set froth but does not explicitly disclose wherein said frustoconical boss and said elongated cap comprise crystal polystyrene. 	Kader discloses a specimen holder (106) made of a hardened plastic such as crystal polystyrene (see ¶ [0077] of Kader). 	In view of Kader, it would have been obvious to a person of ordinary skill in the art at the effective filing date to have substituted the material of said frustoconical boss and said elongated cap of modified '978 with the crystal polystyrene of Kader because doing so would have resulted in nothing more than the simple substitution of one known material for another. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over '978  in view of Gjerde as applied to claim 21 above, and further in view of Jimenez-Rios (previously cited, US 2014/0158695) (hereinafter “Jimenez-Rios”).
Regarding claim 22, modified '978 wherein said boss and said elongated cap each comprises a material having a uniform and similar coefficient of thermal expansion such that said boss and said elongated cap  are configured to maintain said fluid tight seal between said boss and said elongated cap in the presence of temperature variations ('978 discloses in paragraphs [0034], [0039], [0052] and [0077] of the English-language translation that the elongated cap and the boss can be made of the same material; the material has characteristics of low temperature resistance, liquid nitrogen resistance and stretch resistance to change). 	Assuming arguendo that modified '978 does not disclose wherein the device comprises a uniform coefficient of thermal expansion. 	Jimenez-Rios discloses a closed system cryopreservation device for vitrification of biological specimens (see ¶ [0025]), said cryopreservation device comprising an elongated body (see FIG. 1: stem 60 ; ¶ [0024]), a frustoconical boss having an exterior surface and extending from a first end of said elongated body (sealing member/boss (52) having a frustoconical configuration and extending from the stem 60; see FIG. 1; ¶ [0024]), a specimen collection tip extending from said boss (see FIG. 1: distal tip (64) of the stem 60 (specimen collection tip) extending from the sealing member (52); ¶ [0030]), and an elongated cap for sealably enclosing said specimen collection tip (see FIG. 1: a 
Response to Arguments
In view of the Applicant’s arguments, the rejection of the claims under 112(b) is withdrawn.
Applicant contends on page 9 of the remarks filed on September 24, 2020, that:  	“The Office Action seems to suggest that it would have been obvious to modify the shape of the cap and boss to have other shapes. However, one of ordinary skill in the art would not be inclined to provide taper angles as specifically claimed without impermissible hindsight of Applicant’s own invention. It would be improper to assume that the cited references could be changed to different shapes that would differ beyond any ranges or suggestions that might otherwise already be specifically taught in the references themselves and without leaning on the engineered specifications of the present application that have been so carefully crafted to provide superior results compared to conventional systems.”
In response, the reference of ‘978 is concerned with housing a specimen in a fluid-tight seal. ‘978 explicitly discloses that the fluid-tight vitrification device prevents fluid from entering the device and the device is made of material that is resistant to the cooling fluids such as liquid nitrogen. ‘978 discloses a boss and a cap. ‘978 in view of Gjerde discloses said boss and cap having frustoconical shape. Modified ‘978 does not explicitly disclose wherein said first and second taper angles are equal, and wherein said first and second taper angles are no greater than 1.5°.  However, it would have been obvious to one of ordinary skill in the art to have made the taper angels to be equal and are greater than 0° but no greater than 1.5° since ‘978 is concerned with fluid tight seal device. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). As such, it would have been obvious to one of ordinary skill in the art to have made the interior surface of the frustoconical volume to define a frustoconical volume corresponding to said frustoconical boss and to have the claimed taper angles since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape. Further, one would have been motivated to have selected the claimed taper angles for In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As such, it is respectfully submitted that the combination of the prior art discloses the claimed frustoconical boss and cap.
As to the limitations of new claim 19, it is respectfully submitted that the limitations of the claimed device are disclosed by the reference of ‘978 in view of the revised rejection discussed above.						Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within